Hanna, J.
Howe recovered a judgment against David Yopst, caused an execution to be issued, which, was returned no property, &c. Howe then instituted this proceeding to subject certain real estate held by, and in the name of, the wife of said David to said execution, on the ground that it had been conveyed to her to hinder and defraud creditors, &c.
Greenlee asked to be made a defendant, and answered, setting up a judgment older than Howe’s, and execution and purchase by him under said execution, and praying, &c.
The defendants, David and wife, denied the complaint and answer of Greenlee.
F. A. Greenlee, for the appellants.
Trial by a jury, verdict for tbe defendants, and that the lot was the separate property of the wife of said David.
It is urged that the Court permitted improper evidence to go to the jury. It was shown by the plaintiff' by one Foster, the agent of the vendor, .that the property was purchased in 1851, and a title bond taken in the name of said J)avid; that upon full payment having been made in 1857, a deed was made to said David, which he refused to accept, but caused the said property to be conveyed by deed to his wife. Upon cross-examination this witness was asked by the defendants what David said, and all the conversation that occurred, when he applied to contract for the lot. This was objected to, but the statements were admitted, and were to the effect that David said his wife had some means and desired to purchase a lot; that she had made some money with her needle, and expected to make more; that the price of this lot was ascertained and he went away, and afterwards returned stating that his wife would take it; that witness told said David he could take-the bond in his own name and when he come to get a deed it could be made to his wife. Witness pursued this course because he preferred dealing with said David rather than with his wife.
There was other evidence in reference to her means and the application thereof.
We think the whole circumstances, &c., as the same occurred at, and in reference to said purchase, were proper to go to the jury to elucidate the point' made, upon the bond having been taken in his name and deed in the name of his wife.

Per Curiam.

The judgment is affirmed, with costs.